                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 JANE DOE,                                     :            CIVIL ACTION
      Plaintiff,                               :
                                               :
        v.                                     :
                                               :
 PENNRIDGE SCHOOL DISTRICT, et al.             :            NO. 17-3570
     Defendants.                               :

                                            ORDER

       AND NOW, on May 7, 2019, upon consideration of: (1) Defendant’s Motion for

Summary Judgment (doc. 78) and the responses thereto; (2) Plaintiff’s Motion for Summary

Judgment (doc. 81) and the responses thereto; and (3-5) Plaintiff’s Motions to Seal (docs. 82, 89,

and 94), it is ORDERED that:

       1.      Defendant’s Motion is GRANTED in PART and DENIED in PART: Claim 5 is

               DISMISSED; Defendants DeBona and Rattigan are DISMISSED from Claim 3;

               and Defendant’s Motion to otherwise Dismiss Claims 1, 2, 3, and 4 is DENIED.

       2.      Plaintiff’s Motion for Summary Judgment is DENIED.

       3.      Plaintiff’s Motions to Seal are GRANTED.

                                                     BY THE COURT:



                                                     /s/Timothy R. Rice
                                                     TIMOTHY R. RICE
                                                     U.S. MAGISTRATE JUDGE
